          Case 1:20-cv-02214-JPO Document 13 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAREEM NELSON,
                                Plaintiff,
                                                                    20-CV-2214 (JPO)
                      -v-
                                                                          ORDER
 RCSH OPERATIONS, LLC, et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case, and that upon the finalization of the settlement Plaintiff does not intend to continue this

action against the non-appearing defendant. Accordingly, it is hereby ORDERED that this

action is DISMISSED without costs and without prejudice to restoring the action to the Court’s

calendar, provided the application to restore the action is made within thirty days.

       All filing deadlines and conference dates are adjourned sine die. The Clerk of Court is

directed to close the motion at Docket Number 12 and to close this case.

       SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
